Citation Nr: 0102847	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-07 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for arthritis of the left 
upper extremity secondary to a gunshot wound of the left 
upper extremity.


REPRESENTATION

Appellant represented by:	Rolando Borlaza, Veterans 
Federation of the Philippines


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from September 1941 to April 
1942 and from May 1945 to June 1946.  By a November 1998 
rating decision, the RO denied a claim of entitlement to 
service connection for arthritis of the left upper extremity 
secondary to a gunshot wound of the left upper extremity.  
The veteran disagreed with this determination in January 
1999.  A statement of the case was issued in March 1999, and 
in April 1999 the veteran submitted a timely substantive 
appeal.

The veteran requested a Travel Board hearing.  That hearing 
was conducted in June 1999 by the undersigned Board member.  
A special power of attorney for purposes of the Travel Board 
hearing was provided at the time of the hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran incurred a gunshot wound to the left upper 
extremity, Muscle Group VII, in service.

3.  The veteran has arthritis in the upper extremities 
bilaterally, in the left arm and in the right arm, as a 
result of his age, and there is no causal medical 
relationship between arthritis in the left upper extremity 
and service or the service-connected injury to Muscle Group 
VII.


CONCLUSION OF LAW

Arthritis of the left upper extremity was not incurred or 
aggravated in service or as a result of any incident of 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & 
Supp. 2000, as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred arthritis in his left 
arm in service or as a result of a service-connected gunshot 
wound to the left arm.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1153.  Service 
connection may also be granted when certain chronic diseases, 
including arthritis, are manifested to a degree of 10 percent 
disabling within one year of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  Service connection may also be granted for a 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Alternatively, service connection may be granted based on 
application of the rule for chronicity and continuity of 
symptomatology, where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 498 (1997).  

In this case, the evidence of record reflects that the vet 
sustained a gunshot wound to the left upper extremity, Muscle 
Group (MG) VII, in 1942.  A 10 percent evaluation has been in 
effect for that disability for nearly 50 years.  In a 
statement submitted in March 1998, the veteran alleged that 
he had arthritis pain related to the service-connected 
gunshot wound he incurred in World War II.  A private medical 
statement dated in February 1998 indicated that the veteran 
was suffering from arthritis pain of the left upper extremity 
aggravated by cold weather.  The statement did not 
specifically state the etiology of the veteran's arthritis, 
but did state that the veteran allegedly sustained a bullet 
wound when he was in service.

In a VA examination conducted in July 1998, the examiner 
tested the veteran's range of motion of the left shoulder, 
elbow, and wrist, examined the veteran's left upper extremity 
muscle strength, and described scars and residuals.  
Radiologic examination of the shoulders, elbows, wrists and 
hands bilaterally reflected degenerative osteoarthritis in 
all joints, bilaterally.  The examiner concluded that there 
was no correlation between the development of arthritis in 
the veteran's left shoulder and a gunshot wound to the left 
upper extremity.  The examiner opined that the veteran's 
arthritis was a different clinical condition, secondary to 
old age, and was not secondary to a gunshot wound.

The RO, in an August 1998 statement of the case, advised the 
veteran that the medical evidence was against the veteran's 
claim, and denied the claim on the merits.  The RO also 
informed the veteran that his lay statement that arthritis of 
the left arm was due to a gunshot wound in that arm did not 
weigh in favor of the claim, because the veteran had no 
medical background.

At the Travel Board hearing conducted in June 1999, the 
veteran testified that the left arm arthritis was of many 
years' duration, and further testified that it was manifested 
by pain and numbness in the left forearm extending to the 
left shoulder.  He did not, however, identify or submit any 
additional medical evidence or opinion.

An orthopedic examination of the veteran for VA in 1952 and a 
VA examination in 1974, did not disclose any complaint or 
medical diagnosis of arthritis of the left upper extremity.

The evidence establishes that the veteran did not incur 
arthritis in service or within any applicable presumptive 
period for purposes of direct service connection.  The 
preponderance of the medical evidence establishes that the 
veteran does have arthritis of the left upper extremity, but 
that the current osteoarthritis of the left upper extremity, 
like the current osteoarthritis of the right upper extremity, 
is related to his age and is not related to a service-
connected gunshot wound incurred in service, injury to muscle 
group VII, left forearm (rated at 10 percent since 1952).  
The veteran has been informed that the only evidence to 
support his claim, his own lay belief that the arthritis of 
the left arm is related to a gunshot wound incurred in 
service, is insufficient to prove his claim.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd 142 F.3d 1434 
(Fed. Cir. 1998) (stating that lay persons are generally not 
capable of opining on matters requiring medical knowledge, 
such as the cause of a condition). 

The Board notes that, during the pendency of this claim, and 
after the decision on the merits was rendered by the RO in 
this case, there has been a significant change in the law 
governing VA claims.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this enactment eliminated the requirement of a well-
grounded claim in order to receive VA assistance in the 
development of a claim, and redefined the obligations of VA 
with respect to the duty to assist, superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

However, VCAA does not require that VA provide additional 
assistance to a claimant if the assistance necessary to make 
a decision has already been provided or there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  In this case, the veteran has been 
afforded a comprehensive VA examination, and a medical 
opinion unfavorable to the veteran's claim has been rendered.  
Moreover, the unfavorable opinion was supported by an 
expressed rationale, and that rationale was consistent with 
and discussed the radiologic evidence of record.  The veteran 
has not identified any medical or other evidence supporting 
his claim, other than his lay belief that there must be a 
connection between his service-connected gunshot wound and 
his current left upper extremity symptoms.  

The RO addressed the claim on the merits, and fully informed 
the veteran of the type of evidence required to support his 
claim.  No evidence which might substantiate the claim, if 
further developed, has been identified.  Under the 
circumstances, the Board finds that there is no further duty 
to assist the veteran.  As the preponderance of the evidence 
is against the veteran's claim, the appeal must be denied.  
The Board also notes that the veteran testified at his 
hearing that he did not have sufficient money from his 
compensation to buy medicines for his service-connected 
injury of the left forearm and other ailments.  Although 
these are not matters before the Board since this appeal is 
limited to service connection for arthritis, any treatment 
necessary for the service-connected disability should be 
pursued through the VA clinic.  


ORDER

The appeal for service connection for arthritis of the left 
upper extremity as secondary to a service-connected gunshot 
wound of the left upper extremity is denied.  



		
	CHARLES E. HOGEBOOM
Member, Board of Veterans' Appeals

 

